UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7052



PHILLIP ORLANDO WHEATLEY,

                                             Petitioner - Appellant,

          versus


S. K. YOUNG, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1552-AM)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Phillip Orlando Wheatley, Appellant Pro Se. Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Phillip Orlando Wheatley seeks to appeal the district

court’s order and order on reconsideration dismissing his 28 U.S.C.

§ 2254 (2000) petition. Wheatley cannot appeal these orders unless

a circuit judge or justice issues a certificate of appealability,

and   a   certificate   of   appealability     will    not   issue   absent   a

“substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000). A habeas appellant meets this standard

by demonstrating that reasonable jurists would find that his

constitutional    claims     are   debatable   and    that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 326 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude Wheatley has not made the requisite showing. Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                     DISMISSED




                                    - 2 -